 HAWTHORN MELLODY, INCHawthorn Mellody,Inc.andMilk,Ice Cream Driv-ers and Dairy Employees,Local Union No.,336,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersof'AmericaandAutomobile Transporters,NewTrailer and Armored Car Drivers,Mechanicsand Garagemen Union,LocalNo.964, a/wInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Cases 8-CA-16639-2 and 8-CA-1685030 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 18 May 1984 Administrative Law JudgeRichard H. Beddow Jr. issued the attached deci-sion.The Respondent filed exceptions and a supporting brief.-The Board has considered the decision and- therecord in light of the exceptions and brief and has,decided to affirm the judge's 'rulings, findings, I andconclusions only to the extent consistent with thisDecision and Order.2The Respondent is engaged in the-processing anddistributionof dairy products.' The consolidated8(a)(5) and (1) charges in this proceeding' werefiled by Milk, Ice Cream Drivers and Dairy Em-ployees,Local Union No. 336, which representsthe Respondent's drivers and certain other employ-ees at the Respondent's Cleveland, Ohio facility,and by Automobile Transporters, New Trailer andArmored Car Drivers, Mechanics and- GaragemenUnion, Local No. 964, which represents the Re-spondent's mechanics at that facility.The judge found that the Respondent violatedthe Act as charged -by each of the following acts:(1) failing to bargain with Local 336 over its deci-sion to close its Cleveland-based delivery operationand transfer it to Sharpsville, Pennsylvania; (2) fail-ing to bargain with Local 336 over the effects ofthat decision; (3) bypassing Local 336 and dealingdirectlywith drivers concerning their continuedand future employment;, (4) refusing to 'processgrievances filed by Locals 336 and 964; and (5) uni-iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's establishedpolicy is not to overrulean administrativelaw judge's credibilityresolutions unless theclear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find nobasisfor reversingthe findingsWe have further considered the Respondent'scontentionthat the judge has evidenced bias in this proceedingWe have carefullyconsidered the decision and record and findthesecharges unsupportedand without ment2The Respondent has fileda motion toreopen the record to acceptadditional testimonyThe General Counsel opposed, the Respondent'smotion The motion is denied339laterally changing drivers'wages and other terms--and conditions of employment.As set forth below,,.whilewe adopt the judge'sfinding that the Re-spondent unlawfully changed drivers' wages andother terms and conditions of employment, we donot adopt his other findings.3Prior to 1983 the,Respondent operated a produc-tion and distribution facility in Cleveland,Ohio. InearlyOctober 1982 the Respondent'smajor cus-tomer in the area, accounting for 50 to 70 percent-of the Cleveland facility's business,notified the Re-spondent that it was canceling its account.The Re-spondent's initial response,after consultingwithLocals 336 and 964,was to lay off several produc-tion employees as well as several drivers.Thereaf-ter,between the end of October 1982 and earlyJanuary 1983,the Respondent decided to discontin-ue altogether the production side of its Clevelandoperation and transfer it to another facility locatedapproximately 90 miles away in Sharpsville, Penn-sylvania.4No decision was made at this timewhether to discontinue the delivery operation atthe Cleveland facility.-On 17 January 1983, the Respondent'sgeneralmanager RobertRiley'notifiedLocal 336 by letterthat the Respondent did not wish to continue itscurrent labor agreementwith Local336 beyond' its31March 1983 expiration date.The letter furtherstated that if in the future it desired to negotiate anagreementwith Local 336 itwould be on an indi-vidual rather than the present multiemployer basis.In a letter to Riley dated 20 January,Local 336'spresident Francis Murtaugh respondedthat Local336 was still the bargaining agent for the driversand would continue to be the bargaining agent forany drivers employed after the contract's expira-tion.If Riley had any questions,Murtaugh stated,he could contact him.Riley contacted Murtaugh on 22 January and ar-ranged to meet with him that day.At the meetingRiley -indicated toMurtaugh that the Respondentwas concerned about a recent situation where, byinvoking a contractual noclause,Local 336 hadsuccessfully kept another companyfrom continuing to deliver products into the Cleve-land area after it had closed its base delivery oper-ations there.Riley asked Murtaughwhat Local336's position would be if the Respondent decidedto close its, Cleveland-based delivery operation.3The consolidated complaint also alleges that the Respondent unlaw-fully failed to bargain with Local 964 over its decision to close its Cleve-land-based delivery operation and the effects of that decision The judgeneglected to address this allegation and neither the General Counsel norLocal 964 filed exceptions However, for the reasons set forth infra, wefind this allegationwithout ment4No allegation is made that the Respondent unlawfully failed to bar-gain over this decision or its effects,-275 NLRB No. 55 340DECISIONSOF NATIONALLABOR RELATIONS BOARDMurtaugh replied that while. he could not stopthem -from doing so, because their contract did nothave a no-subcontracting clause, if they were goingout of business in the, Cleveland area they hadbetter go out of it completely.On 24 January Murtaugh sent the Respondentthe required notice of Local 336's intent to seek anew contract on the contract's expiration. In ac-cordance with its earlier decision, the same day theRespondent _ ceased its production operation inCleveland, transferring it-to the' Sharpsville, Penn-sylvania facility.-Approximately 1 week later, on ' 2 February, theRespondent called-, a meeting with its remainingdrivers at-the Cleveland facility. At the meetingthe drivers. were introduced for the .first time to theRespondent's vice president Thomas Bohlender.who had recently assumed GeneralManager'Riley's responsibilities at theCleveland facility.Bohlender explained to the drivers how bad theeconomic conditions were as a result-of their lostbusiness.He told them it was necessary that theyhelp the Company turn-the operation around. Hethen asked the drivers how things 'were going.They replied that things were not going very good.One of the drivers specifically complained that thedrivers had to work too much overtime. Bohlenderresponded that he agreed that overtime wouldone of the -drivers asked Bohlender whether therumor was true that- the Cleveland facility- was-going to-be closed at the end of March., Bohlenderdenied the rumor; stating that he wanted'to stay intheCleveland area, but that he would let themknow one way or another after an'upcoming meet-ing of the Company's principal stockholders.Thereafter, . theRespondent decided that itwould close its base delivery operation in Cleve-land at the end of March. Pursuant to that deci-sion,on 18 February it entered into an agencyagreement for the sale of all its Cleveland property,including the plant and the garage. In early Marchit began, laying off the remaining drivers.During this period Murtaugh -attempted severaltimeswithout success to ' get a ' commitment fromtheRespondent to begin. negotiations for 'a newcontract.On 7 March Murtaugh called the. Re-spondent's sales manager Roger Rickon to repeatthis request. Rickon refused, ,telling Murtaugh -thatthe plant operations had ceased and that any future5The uncontroverted testimony of driver Castenzio Distefano, one of'the General Counsel's own witnesses,establishes that the matter of excessovertime was raised by one of the drivers and not by Bohlenderdeliveries into the-Cleveland area would be madefrom outside Local 336's jurisdiction.6Three days later, on 10 March, the Respondentposted a notice at the plant advising all drivers thatif'they were interested in a position at the Sharps-ville facility they should contact Bob Chovan, thegeneral distribution manager in Sharpsville. Severaldrivers subsequently applied and six were eventual-ly hired.Shortly thereafter, near the end of March andthe expiration of the contract, the Respondentbegan a "slip-seating" operation into the Clevelandarea using the six newly rehired drivers. Under thisoperation =Sharpsville driverswould drive fullyloaded trucks from the Sharpsville facility anddrop them at a truckstop located Just outside ofCleveland in Richfield, Ohio-a point within Local336's geographical jurisdiction. From there the sixrehired drivers would pick up their fully loadedtrucks,make their deliveries, returning their trucksto the truckstop when completed.On 28 March, on learning that drivers were stilloriginating their deliveries from within its jurisdic-tion,Local 336 again notified the Respondent byletter that it continued to represent those driversand desired to negotiate a new contract on theirbehalf.The Respondent did not reply. During thistime, between 23 March - and 8 April, both Local336 and Local 964 also filed a total of three griev-ances against the Respondent. The grievances al-leged various violations of the seniority and otherprovisions of the contract resulting from the Marchlayoffs.The Respondent did not respond to any ofthe grievances and neither Local sought arbitra-tion.Applying the Board's decision inOtisElevatorCo.,7 . the judge found that the Respondent had aduty to bargain with Local 336 over its decision toclose its Cleveland-based delivery operation. Forthe reasons set forth below we reverse.InOtis Elevatorthe Board held that managementdecisions which affect the basic direction or naturebargaining obligation.of Section 8(d). The Boardstated that the critical factor was "the -essence ofthe decision itself, i.e.,whether it turns upon achange in the nature or direction of the business, ornotits effect on employeesor' a' union's-ability to offer alternatives."86Although Murtaugh originally testified that Rickon said that deliv-erieswould no longer "be taking place in" -the Cleveland area, Mur-taugh's subsequent testimony indicates that the' overall substance of Rick-on's remarks as understood by Murtaugh was that any future deliveriesinto the Cleveland area would be made from outside Local 336's geo-graphical jurisdiction° 269 NLRB 891 (1984)8 Id at 892 HAWTHORN MELLODY, INC.:In the instant case the judge found that the Re-spondent did not intend at the timeof its decisionto close its delivery, operation to transfer it toSharpsville. Rather, the judge found- that it was theRespondent's intentionfrom the outset to "slip-seat" future deliveries out of the nearby Richfieldtruckstop with only the possibilityof an ultimatetransfer to Sharpsville. Thus, the judge found, nofundamental change in the Respondent's operationwas ever intended or occurred. Furthermore, citingBohlender's comment about overtime at the 2 Feb-ruarymeeting, the judge found that labor, costswere "a motivating factor" in the Respondent's de-cision.Accordingly, the judge concluded thatunderOtis Elevatorthe Respondent had a duty tobargain with Local 336 over'that decision.We disagree. We find, based' on the record evi-dence, that the Respondent did intend from theoutset to permanently, transfer the delivery oper-ation to Sharpsville. First, the Respondent's 10March notice advertised in effect that any futurejobs would be at the Sharpsville facility. Second, itisuncontroverted, and supported by the testimonyof the General Counsel's own witnesses, that theRespondent told all of. the drivers who applied forthose jobs that they would have to relocate toSharpsville. Third, the-six drivers who were even-tually rehired for those jobs were immediatelyplaced under the terms and conditions of employ-ment prevailing under the Sharpsville. collective-bargainingagreement.9Finally,_ shortly thereafterallsixof the rehired drivers applied,' to transfertheirmembership - to the Teamsters Local inSharpsville.10Although the Respondentin lateMarch admit-tedlybegan "slip-seating"deliveriesfrom thenearby Richfield trucksstop rather than making thedeliveries from Sharpsville, the Respondent .pre-sented uncontroverted testimony that it did so onlyas a temporarymeasure toaccommodate the 're-hired drivers until they were financially able 'to re-locate.By the date of the hearing two of the sixdrivers had in fact relocated to Sharpsville and theGeneral Counsel presented no evidence to suggestthat the other four would not follow them.1'9The employees at the Respondent's Sharpsville facility are represent-udge,Local 261's collec-tive-bargaining agreement contained different terms and conditions ofemployment from Local 336's collective-bargaining agreement with theRespondent10Local 336 subsequently denied their applications pending the out-come of this unfair labor :practice proceeding . ,11While driver Morzenski (who was not rehired) testified that Rickontold him that the Richfield location would be only temporary because theRespondent would soon be-running the trucks back out of double 5 [theCleveland facility]," he also testified that when he called the Sharpsvillefacility about a job he was told he would have to relocate to SharpsvilleIn any event,the Respondent had by then placed the entire"double 5"property up for sale341Having determined precisely, what the Respond-ent's decision was, the question is whether that de-rection- of the business, or turn[ed] upon -laborcosts."12We find that it turned upon the former: Itis undisputed that the Respondent had recently lost50 to 70 percent of its business .and that this wasthe-principal reason it decided to transfer its pro-duction, operation to Sharpsville. Again, the Gener-alCounsel failed to present any evidence that thiswas not also the principal' reason the Respondentdecided to likewise transfer its delivery operation.Although the judge found that labor costs were "amotivating, factor" in that decision, unlike thejudge we do not find this dispositive-of the Re-spondent's duty to bargain with -the Union. TheBoard held inOtis Elevatorthat the decision must"turn 'upon"-labor costs-that it must be more thanmerely "one of the, circumstances which stimulatedthe evaluation process"-for a - bargaining obliga-tion to attach.13Accordingly, contrary to thejudge,' we conclude that the Respondent had noduty to bargain with Local 336 over its decision toclose its Cleveland-based delivery operation andtransfer it to Sharpsville. 14-The judge also found that the Respondent un-lawfullyfailed to bargain with Local 336 over theeffects of that decision. The judge rejected the Re-spondent's contentionThat whatever right Local336 had to bargain over effects was waived by itsfailure to request bargaining, finding that Local 336never received adequate notice of the Respondent'sintentions.We disagree.While the Respondent may not have givenformal notice- to Local 336, it is clear ' from therecord that Local 336 had substantial informationfrom which it must inevitably have been aware ofthe Respondent's intentions. Thus, Murtaugh testi-fied that Local 336 knew of the Respondent's lossof the majority of its business in late 1982, the inl-tial layoffs in the production and delivery- oper-ations, and the eventual decision to close the pro-duction operation altogether.. On 17 January- 1983Murtaugh was notified by letter that the Respond-ent did not wish to continue its present laboragreementwith Local 336-beyond its 31 March ex-12Otis'Elevator,'supra'We 'note that the General Counsel does notallege any union animus on the part of the Respondent The judge, infact, found'that the Respondent and Local 336 "had enjoyed a long histo-ry ofharmonious labor relations "13 269 NLRB 891, 892 (1984) See alsoColumbia City Freight Lines,271 NLRB 12 (1984),14 For the same reasons,we also find that the Respondent had no dutyto bargain with Local 964 over its decision to close its.Cleveland-baseddelivery operation and transfer it to Sharpsville 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDpirationdate.15Two 'days later Murtaugh wasasked -what Local 336's position would be shouldthe Respondent decide to close its Cleveland-baseddelivery operation.On 7 'March, Murtaugh wastold by GeneralManager Riley that the Respond-ent would not. be making any future deliveries fromwithinLocal -336's jurisdiction.'6Finally,Mur-taugh admitted that he also knew of the Respond-ent's subsequent 10 March notice to the remainingdrivers informing them of their right to apply for ajob at the Sharpsville facility. Clearly, under thesecircumstancesLocal -336 cannot.claim that itlacked knowledge of the Respondent's intentions.''Accordingly, it being, undisputed that Local 336never requested bargaining' over effects, contraryto the judge we find that the Respondent did notunlawfully- refuse to do so.' 8The judge also found that the Respondent en--gaged in unlawful direct dealings. with the driverswhen it met and discussed overtime .with them on2 February and when it rehired the six drivers inlateMarch, without in either case notifying Local336.We also reverse this finding.As described by drivers Distefano and Mancini,both of whom were the General Counsel's wit-nesses, the.2 Februarymeeting was nothing morethan a "get together"for the purpose of getting ac-quaintedwith Bohlender, the Respondent's newgeneral manager;and to find out "what was goingon" as a resultof theRespondent's loss of business.To the extent overtime was discussed at this meet-ing; itwas only after an employee complained15Whilethe judge interpretedthe Respondent's 17 Januaryletter asmerely indicating thatall futurebargaining would be on an individualrather than the usualmultiemployerbasis,Local 336 obviously did notshare the judge's interpretationwhen it receivedthe letterPresidentMuitaugh's responseto theRespondent's-letter clearlyindicates that heinterpreted it as meaningthat nofurther bargainingwouldtake placewith Local 336 afterthe existing contract's expirationisWhile this turned out to be technically mcorrect'msofar as the Re-spondent's temporary, Richfield-based slip-seatingoperationwas withinLocal 336'sgeographicaljurisdiction,this does not detractfromthe factthat Local 336 was told of theRespondent's intentionnot to do so,'yetnever thereafter requested bargaining ''..17SeeInternationalOffsetCorp,210 NLRB 854 (1974)Unlike inNLRB Y Royal Plating & Polishing Co.,350 F 2d 191 (3d Cir 1965), citedby ourdissenting colleague, there is no evidencehere thatthe Respond-ent:deliberatelywithheld knowledgeof its decisionto close the Cleve-land facility to deter Local 336from bargainingover effectsAlthoughthe judge specifically found otherwise,this finding was based on his earli-er erroneousfinding thatthe Respondent never planned to transfer thedelivery operation to Sharpsville Further,the Respondent doesnot relymerely on"plant gossip,conjectureand rumors"to establishLocal 336'sknowledge As outlinedabove, theRespondent had several direct discus-sionswith Local 336's presidentinwhich it first suggested and later un-equivocallystated thatitwould nolonger be making deliveries fromwithin Local 336's jurisdictionisWealso find thatthe Respondent, did not unlawfully refuse to bar-gain withLocal 964 over the effects of itsdecision-The GeneralCounseldid not presentany evidenceor elicit any testimony concerning this alle-gationNo officeror memberof Local 964 testifiedFurthermore, asnoted,no exceptionswere filed to the judge'sfailure to'address this alle-gation-about it. 19 Further, contrary to the judge's findingthere is no evidence that by -voicing his agreementwith the employee Bohlender thereby "foreclosedthe' Union from bargaining concerning this issue.'As for the rehiring of the six drivers, nothing inthe record indicates that the Respondent's 10March notice was in any way inconsistent with thecontract. Indeed, such notice would seem to bere-quiredinsofar as article III of the contract gives thedrivers the right (subject to seniority preference) totransfer to any location outside of Local 336's juris-diction intowhich their work might be trans-ferred.20Nor is there any evidence that the Re-spondent's actual hiring of the six drivers violatedthe contract.' Although, as found by the judge, therehired drivers had not been the six most seniordrivers at the 'Cleveland facility, the General Coun-sel failed to show that any more-senior drivers de-sired the Sharpsville jobs.21The judge also found that the Respondent un-lawfully refused to process grievances filed byLocals 336 and 964 over conduct which occurredbefore the contract's 31 March expiration date. Thejudge. based his ` finding on the fact that the, Re-spondent ' never answered the grievances, rejectingthe Respondent's contention that the Locals forfeit-ed their unfair labor practice charge by failing 'toexhaust the negotiated grievance procedure. Thejudge found that exhaustion would have been "aprobable futile act" because the 'Respondent had"repudiated the entire collective bargaining proc-ess" by refusing to bargain over its decision totransfer the delivery operation and its effects.Wereverse.--There is no evidence in the record that the Re-spondent's failure to answer the grievances waseither contrary to the contractual grievance proce-dure or. otherwise unusual.Indeed,the evidence in-dicates just the' opposite. Thus, Local 964's letteraccompanying its 'grievance states that: "In theevent we do not hear from you, we will process's There isno allegationthat the Respondent unlawfully solicited theemployee's complaint20While, as found by the judge,this notice would not have been read-ily accessible to those drivers already on layoff, the General Counsel pre-sented no evidence that the Respondent did not notify them in someother manner of their right to transfer to Sharpsville On the contrary,Marzenski, the only such driver called by the General Counsel, testifiedthatRickon phoned him to notify him about the availability of jobs inSharpsville-'21Although Bohlender testified on cross-examinationthathe did notspecifically consider seniority when selecting the six drivers for rehire atthe Sharpsville facility, this is not by itself sufficient to affirmatively es-tablish that the contract's seniority provisions were violated Thus, evenif true that the Respondent"unilaterally"decided who would transfer, asour dissenting colleague characterizes it,'insofar as the General Counselfailed to show that the Respondent's decision was contiary to the previ-ously bargained-for provisions in art III of the contract governing suchdecisions,we findthat the Respondent did notthereby violate Sec8(a)(5) of the Act HAWTHORN MELLODY, INC.thisgrievance -, through theOhio Joint CouncilGrievance Committee.." The cover letter to one-ofLocal 336's two grievances similarly states that: "Ifa satisfactory agreement between the Union andthe Company cannot be reached let this letter serveas notice to proceed to the Joint Market GrievanceCommittee to settle the problem." Neither Unionever did so. Moreover, we have found that the Re-spondent was not obligated to bargain over its de-cision to transfer the delivery operation or its ef-fects.The Respondent's failure to do so, therefore,cannot be characterized as a.repudiation of the col-lective-bargaining process.22We, however, adopt the judge's remaining find-ing that the Respondent violated Section 8(a)(5)and (1) of the Act when it changed the six rehireddrivers' terms and conditions of employment,, tothose prevailing at the Sharpsville facility withoutfirstbargainingwith Local 336. It is well estab-lished that an incumbent union enjoys a presump-tion of continued majority status obligating an em-ployer to bargain with it' 23 In order to rebut thispresumption the employer must show either: (1)lack of majority status, or (2) a good-faith doubt ofmajority status.24 The Respondent has shown nei-ther.As discussed above, although the Respondent in-tended to transfer its delivery operation to Sharps-ville, due to difficulties in relocating it did not' im-mediately do so. Instead, it began "slip-seating" thedeliveries from the Richfield truckstop. From-thetimeLocal 336 requested bargaining, for -a newcontract in late March to the date of the hearing,the only move the Respondent actually consum-mated was. from the closed Cleveland facility tothe Richfield location. The six rehired drivers 'con-tinued from that location to perform essentially the-identicalwork that they had done from the. Cleve-land facility, i.e., delivering milk products into theCleveland area. Further, the Respondent did. notallege or offer any evidence that any of these driv-ers no longer desired to be represented by Local336.25 Under these circumstances, we find that 'theRespondent had a continuing duty to-bargain .withLocal 336 as long as these, drivers remained inRichfield, and therefore unlawfully changed their22Nor do we find that the Respondent's failure to'bargain with Local336 over the six rehired drivers' terms'and conditions of employmentupon the expiration of the old contract,discussed infra, constituted sucha repudiationAt most it indicated that the Respondent would not meetto negotiate a new contract,not that it was unwilling to fulfill its obliga-'.tions under the old 'contract23Ramada Inns,171, NLRB 1060 (1968)'24TerrellMachine Co,173NLRB 1480, (1969), enfd 427 F.2d 1088(4th Cir. 1970)25While all six drivers applied to transfer to the Sharpsville Teamsterslocal, they- apparently did so only on the assumption thattheywouldsoon be relocating to the Sharpsville facility343terms and conditions of employment without doingso.26AMENDED CONCLUSIONS OF LAWDelete Conclusions of Law ' 3, 4, and 5 and re-number the subsequent paragraph.ORDERThe National Labor Relations -Board orders thattheRespondent, Hawthorn Mellody, Inc., Cleve-land,Ohio, its 'officers, agents, successors,and as-signs, shall--1.Cease and desist from(a)Refusing to bargain with Milk, Ice CreamDrivers and Dairy Employees; Local Union No.336, a/w International Brotherhood- of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica as the exclusive representative of the employeesin the following appropriate unit:'Alldrivers employed by Respondent at itsRichfield,Ohio location, excluding all' otheremployees and all supervisors as defined bythe Act. - -(b) Unilaterally changing terms and conditions ofemployment of employees in the above-describedunitwithout-notice to or consultation with Local336.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act.(a)On request, bargain with Local'336 as the ex-clusive representative of the employees in ' theabove-described unit and, if an understanding isreached, embody-the understandingin a signedagreement.-(b) , Make whole employees in the- above-de-scribed unit for any, loss of benefits which wouldhave accrued to them but for the' unilateral changesmade in their terms and conditions of employment,in the manner provided in the section of the admin-istrative law judge's decision entitled "Remedy.".(c)Preserve, and, on request, make available tothe' Board or, its agents for examination,and copy-ing, all payroll -records, social security paymentrecords, timecards, personnel records and reports,and all-other records necessary to analyze ,the26See'Repubhc Engraving & DesignCo, 236 NLRB 1150 (1978). Wetherefore find the instant case distinguishablefromNLRBYMassachu-settsMachine & Stamping,578 F.2d 15 (4th Cir 1978), denied enf 231NLRB 801 (1977),inwhich the interstate relocation of operations wasconsummated' 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDamount of backpay due under the terms of thisOrder.(d)Mail to all employees who are or have beenin the above-described unit'sinceMarch 1983, andpost at its Sharpsville, Pennsylvania facility copiesof the attached notice' marked "Appendix."27Copies of the notice, on forms provided by the Re-gional Director for Region' 8, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent, immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent _toensure that the notices are not altered, defaced, orcovered by any other material..(e)Notify- theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.-IT IS FURTHER ORDERED that the complaint alle-gations not specifically found are dismissed.MEMBER DENNIS, concurring in part and dissent-ing in part.Iconcur with my colleagues' findings that theRespondent had no obligation to bargain about thedecision to transfer the Cleveland-based deliveryoperation to Sharpsville, l did not fail to processgrievances, and unlawfully changed terms and con-ditions of employment without bargaining. Con-trary to my colleagues, however, I would find thatthe Respondent failed to bargain about the effectsof the transfer decision.As late as February 1983 the Respondent toldemployees it -hoped not to have to transfer the de-livery operation. After 18 February, when it madethe decision-to transfer in March, the Respondentdid not inform the Union of the decision. In Marchthe Respondent began laying off employees, posteda notice advising employees whom to contact ifthey desired to transfer to Sharpsville, personallycontacted some laid-off employees and rehiredthem: Local 3362 repeatedly requested- bargaining27 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board"shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "iSee my separate opinioninOtis Elevator Co,269 NLRB 891 (1984).The underlying reason prompting the-decision to transfer the deliveryoperation-the loss of a customer who provided 50 to 70 percent of theCleveland business-was wholly,outside the Union's controlEven as-suming_labor costs were a consideration,that factor was not a significantconsideration in the decision Thus, the Union was in no "position to lendassistance or offer concessions that reasonably could affect.the em-ployer's decision "Otis Elevator,supra, 269 NLRB 891, 897 (1984)2 I make no findings regardingLocal964, as noparty filedexceptionsinvolving that Unionfor a new 'contract. At one point the Respondentadvised the Union that all future deliveries wouldbe made from outside its geographical jurisdiction.When it became apparent that this statement wasincorrect and the Union again requested- bargain-ing, the Respondent simply refused to reply.An employer has a duty to bargain about the ef-fects of a transfer decision "in a meaningful mannerand at a meaningful time."FirstNationalMainte-nance Corp. v.,NLRB,452 U.S. 666, 682 (1981). Anelement of "meaningful" bargaining is "timelynotice to 'the union of the decision . . . so thatgood faith bargaining does not become futile or im-possible."Penntech Papers v.NLRB,706 F.2d 18,26 (1st Cir. 1983).Here, although the Union may have receivedhints of a possible transfer, "plant gossip, conjec-ture and rumors cannot take the place of formalnoticewhen notice is required."NLRB v. RoyalPlating & Polishing Co.,350 F.2d 191, 195 (3d Cir.1965).Further, what notice the Union did receivewasmisleading, incorrect,or lacked detail. Icannot find on this record when the Respondentmade the decision 18 February to transfer the de-livery operation in-March, but admittedly never di-rectly notified the Union of the decision, that theconflicting, . vague, and incorrect information theUnion received constituted legally sufficientnotice.3Absent timely notice, the Union had noobligation to request effects bargaining.Conse-quently, I would find that the Respondent violatedSection 8(a)(5) by failing to notify the Union of thetransfer decision in a timely manner and provide itwith an, opportunity -to bargain over the effects ofthe. transfer decision.--Iwould also find that the Respondent unlawfullydealt directly with unit employees, thereby bypass-ing the employees' designated collective-bargainingagent.The record shows that after making thetransfer decision, the Respondent contacted severallaid-offemployees and rehired them. Transferrights are critically important to employees affect-ed by an employer's decision to transfer operations.When an employer unilaterally decides who willtransfer, it precludes meaningful bargaining aboutthe treatment of affected employees. SeeSouleGlass & Glazing Co. v. NLRB,652 F.2d 1055, 1085& fn. 19 (1st Cir. 1981). By dealing directly withemployees about who would transfer, and therebybypassing the Union and failing to bargain about3Idisagree with my colleagues'implied finding that the Respondentprovidedadequate notice because there is no evidence the Respondentdeliberatelywithheld informationabout its decisionThe Union had aright to timelynotice,the Respondent's actions, whether deliberately de-ceptive or not, failedto meet minimal noticestandards HAWTHORN MELLODY, INCthe effects of the decision to transfer operations,the Respondent violated Section 8(a)(5).44 The contract provision my colleagues cite is irrelevant The questionis notwhether theRespondent violated the contract,but whether the Re-spondent failed to bargain about the effects of its decision to relocate andunilaterally selected individuals to transfer Surely my colleagues are notsuggesting that the contract provision was intended to sanction'directdealingAPPENDIX-NOTICE To EMPLOYEES-POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post, and abide by this notice.WE WILL NOT refuse to bargain with Milk, IceCream Drivers and Dairy Employees, Local UnionNo. 336, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of the em-ployees in the following appropriate unit:All drivers employed by Hawthorn Mellody,Inc. at itsRichfield,Ohio location, excludingallother employeesand allsupervisors as de-fined by the Act.WE WILL NOT unilaterally change -the terms andconditions of employment of the employees in theabove-described unit without notice to or consulta-tion with Local 336:-'WE WILL NOT in any likeor related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7- ofthe Act."-WE WILL, on request, bargain with Local 336and' put in writing and' sign any agreement reached -on terms and conditions, 'of employment -for ouremployees in the above-described unit.WE WILL make whole employees, with interest,in the above-describedunit,for any loss of benefitswhich would have accrued to them but for the.uni-lateral changes made in their terms and conditionsof employment. =HAWTHORN MELLODY, INC. -DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW JR.-, Administrative Law Judge.This matter was heard in Cleveland, Ohio, on November-14 and 15, 1983. Subsequently, briefs were filed by Re---345The proceedings are based on charges, subsequentlyamended, filed. May 13, 1983, -and June 23, 1983, byMilk,' Ice Cream Drivers and Dairy Employees, LocalUnion No. 336 and Automobile Transporters, New Trail-er and Armored Car Drivers, Mechanics and GaragemenUnion, Local No. 964, both affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Warehousmenand Helpersof America. -The Regional Directorissued- aconsolidated complaint on August 3, 1983,alleging that-Respondent Hawthorn Mellody, Inc., a Delaware corpo-,ration,violated Section8(a)(1) and(5) of the Act by by-passing theemployees' designated collective-bargainingrepresentativeand dealingdirectlywith employees re-garding theircontinuedemployment and future employ-ment;by closing its Cleveland facility and moving partof its delivery operation to Richfield, Ohio, without note--fication to the Unionand bargainingover the decisionand effects; by refusing to process grievances filed by theUnions over mattersarisingout of the collective-bargain-ing- relationship;and by unilaterallyaltering the wages,hours, and working conditions of employees working at.itsRichfield, Ohio location.,On a review of the entire record inthese cases andfrom my observation of thewitnessesand theirdemean-or, I make- the followingFINDINGS OF FACTI.JURISDICTIONRespondent-' owned and operated a dairy located onEast 55th Street in Cleveland, known as its ClevelandDivision,which was engaged until March 1983 in the -processing and distribution of dairy products. It admitsthat during the critical period it purchased and receivedproducts,goods, and materials valued in excess of$50,000 annually from points outside Ohio and, accord-ingly, it is concluded that Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6),and (7) of the Act. Respondent admits that theTeamsters International Union is a labor organizationwithin the meaning of Section 12(5) of the Act and I fur-ther find- that it is shown that Local 336 and Local 964are affiliated with that International Union.II.THE ALLEGED UNFAIR LABOR PRACTICESRespondent operates several divisions engaged in proc-essingand distributing dairy products throughout anumber of States, including its Brookfield Dairy Divisionwhich has a plant in Sharpsville,,Pennsylvania. As noteditalso operated a plant in Cleveland until 1983. Thelatter facility had a long history of generally harmoniouslabor relations with the Unions and a series of successivecollective-bargaining agreementswithLocal 336, themost recent of which was effective from March 31, 1980,through March 31, 1983. i The employees of Respondentrepresented by Teamsters Local 336 have historicallybeen divided into three bargaining units: the productionemployees; the truck drivers; and the -ice cream employ-ees.At times the separate units were covered by one col-iAll dates are,in 1983, unless otherwise indicated 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDlective-bargaining agreement with separate provisions foreach unit; however,sometimesthe separate units -bar-gained for individual contracts and these were embodiedin separate documents. In any event, there were alwaysseparate pay scales, separate seniority, and other differentterms and conditions of employment for the separate bar-gaining units.Under the contract for the Cleveland plantwhich expired on March 31, employees had a right toapply for positions if work was transferred out of the ju-risdiction.Local 964 has historically- represented -Respondent'smechanics, and it and Respondent have been parties to-successive collective-bargainingagreements,themostrecent of which was effectively May 14, 1980, through -May 13, 1983.During October 1982, Respondent lost one of its majorcustomers, a supermarket chain in northern Ohio, whichaccounted for approximately 50 to 70 percent of Re-spondent's business. Due to this unprecedented loss, Re-spondent changed, its method of operations in the north-ern Ohio area. Robert Riley, the plant's general manager,notified the Union of the problem and between October1982 and January 1983 production employees,as well asseven drivers, were laid off in accordance with seniorityprovisions as Respondentstreamlinedits operations.During this period of time a decision was made tomove the plant's production to Respondent's Brookfieldfacilities-in Sharpsville.Also; about January 17, Local336 received a' letter from Respondent informing Local336 that Respondent did not wish to continue its laboragreement with the Union After March 31, and that if, in.the -future Respondentdesiredto bargain with TeamstersLocal 336, it would be on an individual, rather' than mul-tiemployer basis. FrancisD.Murtaugh, president andbusinessagent of the Union, responded to this letter onJanuary 20,-stating- that Local 336 intended to representwhatever, employees were left in the area after March 31.A meeting was held 2 days later between representativesof Respondent and Local-336, wherein Respondent solic-ited the Union's position on the possible closing down ofitsCleveland operation.Murtaugh indicated that hecould not stop them from ' going out of the productionbusiness, but that if Respondent was going to go out ofthe deliverybusiness,"they had better-go out of it com-pletely," because there was no subcontractingclause inthe contract.Meanwhile, in mid-January; Respondentsigned a commitment for the sale of the plant's equip-ment'(itsubsequently was auctioned off on March 24).On January, 24, 1983, MurtaughsentRespondent' the re-quired 60-day notice prior to the expiration of .the collec-tive-bargaining agreement requesting bargaining, for anew contract. Additional oral requests were made bygain. .During this period, ^ Respondentmade-substantialchanges in its, method of -operation and, about January24, it ceased Cleveland production operations,altogetherand began trucking milk and other dairy,products to itsfacility at East 55th Street from Sharpsville. The prod-ucts initiallywere transferred through the plant to localdelivery trucks and delivered by bargaining unit employ-ees to Respondent's customers in the Cleveland area., Atthis time,GeneralManager Riley was relieved of hisduties and Thomas Bohlender, a corporate vice presidentlocated in Sharpsville, assumed responsibilities for the re-maining Cleveland operation. Bohlender was ultimatelyresponsible for any 'employees who were hired and fired;however, Sales Manager Rickon remained in Clevelandand supervised the sales and distribution operations andin this role he possessed the authority to discipline and-lay off remaining employees.'Respondent experienced problems with its revised de-livery and scheduling methods in Cleveland and thereaf-ter called a meeting of employees on February 2, at arestaurant near the East 55th Street facility. Bohlenderwas introduced to' the seven remaining drivers and Boh-lender and Rickon explained that economic' conditionswere very bad and asked the employees' help in order toturn around the operations. Bohlender explained that Re-spondent's problems were due in part to excessive, andcostly, driver overtime. At the close of this meeting, Re-spondent assured the employees that it would not lockup the Cleveland operation at' the end of March and thatRespondentwould notify the employees before anyactionwas taken. Local 336 was not advised of this.meeting and no union official was present. _On February 18, Respondent entered into an" agencyagreement to sell both the plant and garage facilities at55th Street (the garage subsequently was sold on Octo-ber 1 and thereafter arrangements were made to lease theplant).'-The Cleveland operations continued to be unprofitableand, , in earlyMarch, Respondent decided to close itsEast 55th Street operation totally and to serve its remain-ing Cleveland area customers by transferring over-the-road loads from Sharpsville to local delivery drivers at aconveniently located truck stop at Richfield, Ohio (at apoint physically within the geographical jurisdiction ofLocal 336). Respondent laid off the remaining bargainingunit drivers throughout the month of March. It alsoposted a notice to employees informing. them. that anydriver wishing to seek employment with its BrookfieldDairy Division could contact General Distribution Man-ager Bob Chovan at Sharpsville for an application. Re-spondent did not discuss this change in operations or the.reemployment 'opportunitywithLocal 336.AboutMarch 3, however, Respondent notified Local 964 that itdid 'not desire to renew'its collective-bargaining agree-ment. Local 964 replied with a request for a meeting,however, no response was made by Respondent. Duringthis period Local' 336 Representative Murtaugh receivedno specific notification' concerning Respondent's plansfor the Cleveland area until sometime around March' 7,when Roger Rickon, Respondent's sales manager, ad-wisedMurtaugh that the plant operation had ceased, andthat deliveries would no longer be' taking place in theCleveland area.'During March, Respondent hired six former bargain-ing unit - drivers to deliver routes serving its remainingcustomers in the Cleveland area.. These' employees(JosephKovalsky, JeffereyBarton,AlanBlasczak,Ronald Duvall, William Wheeler,; and David. Bucknot) HAWTHORN MELLODY, INC.were not the six most senior drivers who had worked atRespondent's Cleveland facility.Respondent states that the six employees selected werehired from among a small number of employees who ap-plied pursuant to its notice. Bohlender, who personallyinterviewed driver Wheeler in early March, testified thathe did not take into consideration the contractual provi-sion . regarding a guaranteed opportunity for Local 336drivers to apply for employment at other Hawthorn Mel-lody divisions.Wheeler was told he would be requiredto move to the Sharpsville area. Driver Blasczak, whosewife worked in Respondent's Cleveland office, had beenlaid off on January 15. On March 1, prior to the postingof the notice, he went to Brookfield Dairy on his own,was interviewed, and received an application. He wastold by Chovan he would have to relocate (he anddriverBucknot subsequently did so). Initially he re-mained in Cleveland. and started on March 14, by meet-ing a Brookfield driver, first at a'Ohio turnpike location,then at 55th Street, and then at the Richfield truck stop(until he moved to Sharpsville on June 4).'-Tom Mancini, the Union'smost seniordriver, testifiedthat,sometimeduring the week of March 21, he askedRickon whether Respondent had found another newyard to operate from, as rumors in the garage had indi-cated. Rickon answered "no." He then told Mancini thathe was getting too old for the work and that, with thenew operation, Rickon would be in charge and anyonenot going along with his policies would be dismissed andhe would not have to answer to anyone. Mancini waslaid off on March 31.Driver Henry Marzenski, who was laid off in October1982, testified that he was contacted in January or Feb-ruary by Rickon and told that something might be hap-pening at the dairy in March. He was asked if he wouldbe interested in a job and then was instructed by Rickonto call the Brookfield Dairy and discuss the job with anamed individual.Marzenski called Brookfield Dairy,had an oral interview, and 'was advised -that Rickonwould get back to him. Rickon phoned Marzenski, saidsomething would happen toward the end of March, andtoldMarzenski, that Brookfield only wanted the peopleRickon wanted. Shortly thereafter one of Respondent'ssale representatives came to Marzinski's home and wentover plans for-the operation of a particular route. Rickonthen calledMarzenski and instructed him to meet aBrookfield driver at a location away from the Clevelanddairy and to try the route. After doing so, he was in-structed to come to work on the next day; however, hefelt something was not proper about picking up his truckaway from the dairy and he told Rickon he was turningthe job down. Rickon assured him that the locationwould only be temporary and that soon the Respondentwould be "running the trucks back out of double 5," re-ferring.to the East 55th Street garage and dairy location.Near- the end of March, Respondent began rentingspace at the Hy-Miler Truck Stop located on StateRoute 21 in Richfield, where Marzenski had picked uphis load, and Respondent began. trucking the milk fromthe Brookfield Dairy to RichfieldusingBrookfield driv-ers and having the six above-noted rehired Clevelandarea drivers pick up full trucks in Richfield, deliver their347routes and return empty vehicles to Richfield, a practiceknown in the industry as slip-seating.The Union was not told of Respondent's new .system;however, on March 21, several former drivers told Mur-taugh that they had seen less senior drivers working outof, 55th Street. The drivers filed a grievance and Mur-taugh called Respondent. Respondent told Murtaugh thatthe other drivers would not be working in his jurisdic-tion as they had decided that the employees would comeunder the jurisdiction of Teamsters Local 261 which rep-resents employees at Sharpsville. 'On March 25, Team-stersLocal 964 also filed a grievance with Respondentconcerning a supervisor's performance of bargaining unitwork (all mechanics had been laid off and a supervisormade minor repairs on one of the vehicles used for localdistribution).On March 28 Murtaugh called and wrote to Respond-ent again advising it of the contract ,expiration and thatthe . Union intended to continue to represent membersworking in the- Cleveland area.. On April 8, Local 336filed a grievance concerning the proper amount of vestedvacation pay paid to employees. Other than the notedphone conversation regarding the. March 21 grievance,Respondent never answered any of these grievances and,by. way of explanation, states that it felt any bargainingobligation it may have had ceased when the collective-bargaining agreements with the Unions expired (it con-cedes some merit to the vacation pay - grievance and ex-pressed a desire to resolve the matter). Otherwise, Re-spondent did not inform or bargain with. the ChargingParty about the changes in its method of serving its re-maining customers in the Cleveland area who formerlywere served by the union members under- terms and con-ditions of the noted bargaining agreements.Subsequently, former unit members Jeffrey Barton,Alan Blasczak, David Bucknot, Ronald Duvall, JosephKovalsky, andWilliamWheeler sought to transfer toUnion Local 261 representing Respondent's employees inSharpsville.On July 13, Local.336 notified Local 261that it had filed,an unfairlabor practice charge and heldthe transfers in abeyance.Respondent asserts that it hasreport to the Brookfield Dairy daily, and that it other-wise-has made a- "temporary", concession to these em-ployees by allowing them to remain in the Clevelandarea and engage in slip-seating(using many of the sametrucks previously used at the local Cleveland dairy). Re-spondent asserts it still intends to base the Cleveland'routes at the Brookfield Dairy;, however, drivers Buck-not andBlasczak arethe only two employees who havemoved to Pennsylvania and run -their. routes directlyfrom the Brookfield Dairy.-At the time of the hearing, nearly 8 months- after theRichfield operation began, four employees still: workedtheir routes partial (Wheeler works out of the truck stopon Monday and Friday- pickups but picks up in Sharps-villeonWednesdays) 'or totally - out of the -Richfieldtruck stop in accordance with Respondent's expressed"discretion" not to force the employees to move- toBrookfield at this time. Respondent also states that thegarage areaproperty owned by Hawthorn Mellody in 348DECISIONS OF'NATIONAL LABOR RELATIONS BOARDCleveland has been sold, that no maintenance, fueling, orany other work was',done at- the former plantsite sinceMarch 31, and that all drivers. delivering products in theCleveland area are under the' direction of Sharpsville Su-pervisor Chovan with'their paychecks issued out of theBrookfield Dairy offices. Respondent pays a $50 monthlyfee for use of the truck stop but, except for parking andchanging drivers, it neither receives nor performs anyother business services there."III.DISCUSSIONThe record shows that Respondent lost the major cus-tomer of its Cleveland dairy which led to the closing ofitsproduction facilities. It-then changed its method ofserving itsremainingCleveland area customers to asystem whereby the product was supplied by its Sharps-ville plant, trucked to a leased location near Cleveland,and then distributed by newly hired drivers that formerlyhad been employees of the Cleveland plant. The changeoccurred prior to the expiration on March 31 of the cot-lective-bargaining agreement - between Respondent andTeamsters Union Locals 336 and' 964. No -bargainingover the change occurred, all Clevelandunion memberswere laidoff byMarch 31, and those' drivers hired toparticipate in --the so-called - slip seat distribution' fromSharpsvillewere not. the most senior drivers and werenot transferred from Cleveland under theexisting bar-gaining agreement provision regarding - the . transfer ofwork outside'-the jurisdiction. Subsequently, two of sixdrivers hired did move to Sharpsville and l5egan distrib-uting directly from Respondent's Brookfield Dairy facili-ty while four drivers -remained in Cleveland and contin-ued to run their, routes in whole .or in, part by "slip-seat-ing" through a leased Clevelandarea location.The issues presented -are whetherRespondent had aduty to bargain over the changes in its Cleveland oper-ation and whether it did in-fact do-so; whetherRespond-ent - dealt directlywith employees - and bypassed theUnion; whether Respondent refused tobargainover theplant closing and transfer of, operationsand refused toprocess union grievances; and whetherRespondent uni-laterally changed terms -and' conditions of, employmentby hiring six Cleveland Teamsters Local. 336 , membersunder the different terms . of itsbargaining agreementwith' Teamsters-Local 261 in Sharpsville. _. _ .Although the Respondent does not, specifically admitcertain basic allegations that were denied in its answer tothe - RegionalDirector's = complaint,t it . did.not pursuethese issues on .brief. Inasmuch. as. the record supports theGeneral Counsel's contentions in these respects; I. findthat the charges in these proceedings were,-timely filed,that, the Charging Parties, are labor: organizations. repre-senting employees in' appropriate bargainingunits, - andthat Respondent- Vice -President Thomas Bohlender andSalesManager Roger Rickon are statutory supervisorsunder Section 2(11) of the Act;who se words and actions,as pertinent herein, are-attributable_to-Respondent—A, Duty to'Bargain ' '.A 'fundamental principle of'Board law has been that anemployer has-- an obligation to bargain' with ,the- collec-tive-bargainingrepresentative of its employees concern-ing any decision to remove work from the bargainingsole motivation in relocating the work is economic busi-ness considerations.Otis Elevator,255 NLRB 235 (1981):Respondent, however, cites a number of court decisionsfor the proposition that there is no duty to bargain overthe partial shutdown of operations because of economicreasonsor the removal of facilities to a new location,NLRB v. Drapery Mfg. Co.,425 F.2d 1026 (8th Cir.1970), andNLRB v. Transmarine Corp.,380 F.2d 933(9th Cir. 1967), and suggests that the issue be evaluatedunder a balancing test related to whether notice to theunion and negotiation therewith might alleviate econom-ic conditions, a test adopted inBrockway Motor Trucks v.NLRB,582 F.2d 720 (3d Cir. 1978). Respondent furthercontends that it notified the Union of economic condi-tions over 2 months prior to its ultimate closedown andof its desire not to negotiate a new contract, that it helda meetingand had other discussions with the union rep-resentative, and that the unions otherwise had actual andimplied notice of the fact of ultimate-shutdown. Accord-ingly, it argues that if any duty to bargain existed, it wasmet.-On brief the General Counsel cites the Supreme Courtdecision inFirstNationalMaintenance Corp.,452 U.S.666 (1981), which adopts the balancing test for resolvingthe issueof whether an employer has an obligation tobargain about economically motivated decisions to gopartially out of business. In that decision the Court statedthat (id. at 679):[I]n view of an employer's need for unencumbereddecisionmaking, bargaining over management deci-sionsthat have a substantial impact on the contin-ued availability of employment should be -requiredonly if the benefit, for labor-management relationsand the collective-bargaining process, outweighs theburden placed on the conduct of the business.'Subsequent, to the filing of briefs by the parties, theBoard, inOtis Elevator II,269 NLRB 891 (1984), recon-sidered the decision in the prior case(OtisElevator 1)supra in light of the Court's ruling inFirstNationalMaintenance,and, in overruling the charges upheld inthe first decision, the Board found that the duty to bar-gain applies only when a management decision-whetherit is characterized as subcontracting, reorganization, con-solidation, or relocation-turns on direct modification oflabor costs,as, inMilwaukee Spring II,268 NLRB 601(198,4),. and does not arise if the decision turns on achange in-the basic direction or nature of the enterprise.Specifically, the decision states that (269 NLRB at892):Despite the evident effect-on employees,the criticalfactor to a determination whether the decision issubject to mandatory bargaining is theessence of thedecisionitself,ie.,whether it turnsupon a change inthe nature or direction of the business,or turnsuponlabor costs,- notits effect on employees nor a union'sability to offer alternatives.The decision at issue HAWTHORN MELLODY, INC.here clearly turned upon a fundamental change inthe nature and direction of the business, and thuswas not amenable to bargaining. [Emphasis added.]In the instant case the Union was made aware in Octo-ber 1982 of the fact that over half of Respondent'sCleveland market had been lost. Continual layoff of em-ployees at the facility confirmed the Union's awareness.On January 17 Respondent specifically notified Local336 that it did not desire to continue the present bargain-ing agreement beyond its expiration date of March 31,and that if in the future it desired to negotiate, it wouldbe on an individual basis and not as part of a multiem-ployer group. In March the Union also became awarethat a notice had been posted advising drivers of an op-portunity to seek employment at Respondent's Sharps-ville plant; however, no specific notice was given to theUnion, except as noted above, and, correspondingly, theUnion did not originate a request to Respondent to bar-gain over averting a-closedown or over the Sharpsvillejobs..In connection with the latter point, I find that theUnion did not waive its right to bargain by failing to re-quest meetings inasmuch as the employer never clearlynotified the Union of its intention to transfer its Cleve-land area distribution to Sharpsvilleuntil atleastMarch7.Moreover, this latter notice inaccurately stated thatdeliverieswould no longer take place in the Clevelandarea while, in fact, the "slipseating" distribution plan fordeliveries from Sharpsville via an exchange of drivers ata Cleveland area location was in the process ofbeing es-tablished.The plan, as implemented on March 14, priorto the expiration of the bargainingagreement,remainedin effect in substantial part at the time of the hearingsome 8 months later.Contrary to the implication of Respondent's brief, theCompany did not notify the Union in January that it didnot wish to negotiate for an agreement for the periodafterMarch 31. Rather, the Company said that if it de-sired it would bargain on an individual basis, not part ofthe multiemployer group. Accordingly, I find the Unionclearly could conclude that the possibility for bargainingon a successor agreement was still open. Also, the Com-pany's alleged -notice of March 7 occurred after VicePresident Bohlender had told employees at a February 2meeting that problems were partially due to its distribu-tionmethod resulting in excessive, costly overtime butthat it had no intention of locking up the Cleveland op-eration at the end of March.2 Accordingly, although itwas clear that a shutdown of production facilities oc-curred;' the Union had no compelling reason to believethat Respondent planned to transfer its distribution oper-ation as well. Moreover, the purported transfer' of theselatter operations did 'not, in fact, take place inasmuch assignificant delivery services to its remaining Cleveland2While I consider Respondent's claim that the Union, breached a dutyby negotiating and failing to disclose concessions given to anothermember of the multiemployer bargaining group to be irrelevant to thedisposition of the issues herein, it is noted that despite Respondent's com-ments to the employees, it already had committed itself to selling boththe production plant and the garage location and, otherwise, it did notseek concessions from the Union' despite its expressed concern overdnver cost349area customers were accomplished through its slip-seat-ing arrangementat a Cleveland area location by Cleve-land area drivers who did not relocate to Sharpsville.Under the facts present.here, Respondent is not shownto have gone out of business in the Cleveland area withrespect to both the sale and distribution aspects of its op-erations.While economic considerations due to a loss ofa major customer may have dictated closing of its localproduction facilities and relocation of its source ofsupply, the Company did not relocate all significant as-pects of its distribution system. It planned to and did -continue product distribution in the Cleveland area and,thus,bargainingover the utilization of Local 336 drivers(who had enjoyed a long history of harmonious labor re-lations tripswith the employer) would not have beenburdensome or would it in any way have encumberedthe Company in its decisionmaking and the conduct ofits business. The changes in the specifics of its distribu-tion system were a minor part of the overall changes inthe Employer's operations and the record supports theinference that bargaining could have led to possible alter-natives or concessions that could have avoided or affect-ed the layoff of senior bargaining unit members as wellas the planned future move of the operations to Sharps-ville and the rehiring of less senior, laid-off drivers.Accordingly, I agree with the contentions of the Gen-eralCounsel that bargaining with the Union concerningRespondent's decision regarding its Cleveland operationsmight have been fruitful, and would outweigh any minorburden placed on Respondent. Thus, under the circum-stances presented, Respondent was obligated to bargainwith the Union over its decision to close its former dis-tribution facilities and change its'operations to a slip-seat-ing arrangementwith possible future transfer of oper-ationsto its Sharpsville location.Otis ElevatorII Ifind that Respondent's- decision to change its distri-bution system for Cleveland area customers, while relat-ed,was a completely different and separate decisionfrom the decision whereby it transferred all its produc-tion function from Cleveland to its Brookfield dairy fa-cility in- SharpsvilleAnd, as indicated by Respondent initsFebruary meeting with the drivers, labor costs were amotivating factor. inRespondent's pursuit of furtherchanges in its distribution operation. Union concessionsreached through the bargaining process clearly couldhave affected' Respondent's decision regarding thechanges contemplated and 'made. Accordingly, I con-clude that such decision falls within Respondent's bar-gaining obligation as contemplated by the Court inFirstNational Maintenance,supra.'-Moreover, Respondent did not' subcontract, liquidate,or even consummate a transfer of that part 'of its businesswhich handled distribution of its dairy products. It madevarious changes 'in' routes and in its distributional oper.ation's,'changes directly related to labor costs, but therewas no ch'ange in the basic' nature of the functions of itsdistribution system and of the unit employees.Moreover, the Court inFirstNationalMaintenance,supra, also noted a, distinction between the "decision"itself and-the "effect" of the decision and recognized that 350DECISIONS OF,NATIONAL LABOR RELATIONS BOARDthe latter is a-requiredsubject of.bargaining.Thus, evenifRespondent could,be considered to have actuallytransferred its distribution operation to Sharpsville, andto have no duty to bargain over the"decision"to changeitsoperations,itdid not bargain over the effect on theLocal 336 drivers.Instead,as discussedbelow,,.itbegan-direct dealing with laid-off, less senior drivers concern-ing their employment through its Sharpsville plant toperform distribution services to Cleveland area custom-ers.This direct dealing was done several weeks prior tothe expirationof the collective-bargaining agreementand, inasmuch as that agreement had a specific clausedealing with the transfer rightsof Local 336drivers, Re-spondent clearly was required to bargain over the effectof the transfer.-As noted,Respondent alternatively argues that it satis-fied any duty to bargain through actions taken to notifythe Union of its loss of customers and resulting financialloss and through its continued discussion of problems upuntil the timeof the complete shutdownand the termina-tion of the contract.The General Counsel,however,contends that Respondent never agreed to meet and bar-gain with the Charging Party Unions either_fora newcontract or over the decision to close or modify theCleveland operation.Rather,only one brief meeting washeld on January 22 at-which time Respondent inquiredof Local336 as to its position regardinga possibleclosureof the Cleveland facility. The Union specifically told Re-spondent that if it was going out of the delivery business,it should do so completely as the'Unio'n intended to con-tinue to represent whatever employees were left in thearea..'As indicated above,Respondent went forward with ar-rangementsfor the sale of its Cleveland properties andthe development of its slip-seating distribution systemwhile,at the same time,asking the remaining drivers forhelp and advising them that it did not intend to lock upthe Cleveland operation at the end of March when thecontract expired. -Under these circumstances,I'infer thatRespondent was dealing with the Union on- the mistakenbelief that its bargaining obligation would end with theexpiration of the collective-bargaining'agreements andthat,in anticipation thereof,itpurposely concealed itsplanned changes from the Union.While the Union was aware of the Company's'declin-ing business activities,itwas not notified directly of an-ticipated changes. Moreover,any indirect information re-ceived was not of such a nature that it could be consid-ered as sufficient to achieve the status of implied notice,especially since the discussionsheld byRespondent withemployees and the Union deceptively avoided specificacknowledgment or disclosure of Respondent'sactualplans.This nondisclosure was followed by Respondent'sfurther bypassing of the Union while ignoring bargainingagreement- provisions regarding transfer rights throughits -actions in,handpicking laid-off and less senior driversfor its, new system for Cleveland area-distribution.Lastly,Respondent continued to disregard the Unionthrough its failure to acknowledge grievances ' filedduring the last week of -the contract.Under these- cir-cumstances,Iconclude that Respondent is shown tohave violated Section 8(a)(5) and(1)of the Act as al-/leged in its failure and refusal to bargain with the Unionover its decision to close its Cleveland facility and close,change, or transfer its distribution operations and overthe effects on unit employees of the result of that deci-sion.B.,Direct Dealings with EmployeesThe record shows that Respondent contacted laid-offdriver Marzinski and solicited his application-for employ-ment by Brookfield-Dairy and that six other laid-offdriverswere interviewed and hired directly by VicePresident Bohlender or Distribution`Manager Chovan.Although a notice to drivers also was posted,the noticewould not have been'readily accessible to laid-off driv-ers; however, the record otherwise shows that ClevelandSalesManager Rickon played'a part in the selection oflaid-off drivers who were to be informed of job opportu-nities at Brookfield Dairy.It is likewise clear that theUnion received no notification of Respondent'shiringplans and that this was done intentionally inasmuch asBohlender specifically testified he -did not take the con-tractual provision regarding guaranteed transfer opportu-nities into consideration when selecting the drivers.Respondent'alsomet with-employees on February 2,without notice to the Union and without representationby the Union at the meeting. It discussed the subject ofcostly overtime causing losses in its distribution oper-ation with the employees but, by not informing the em-ployees' bargaining agents of the meeting,foreclosed theUnion from bargaining concerning this issueI find that the timing of Respondent'sdirect dealingsin the light of its concurrent avoidance of bargainingwith' the Union on the decision and the effects' of thechanged distribution operation also indicate that Re-spondent intended to make changes regardless of anybargaining obligations with the Union.It is well estab-lished that a company'sdirect dealings with employeestend to undermine a union's status as exclusive represent-ative and to inhibit parties from reaching agreement onbargaining issues.SeeTralasMeat Co.,239 NLRB 1400(1979).Here, it appears that Respondent anticipated. thatitcould successfully bypass the Union, obtain the serv-ices of hand-picked drivers independent o;. their senioritystatus,-and operate in theClevelandarea'under the lesscostly terms and conditions of employment prevailing atitsBrookfieldDairy facility.Respondent bypassed theUnion and dealt directly with employees concerningterms and conditionsof employmentat a time it wasavoiding any bargaining with the Union and,according-ly, I conclude that Respondent-is shown to have violatedSection 8(a)(1) and(5) of the Actas alleged.C.-Refusalto Process GrievancesLocals 336 and 964filed three grievances which al-leged that senior drivers were laid off while drivers withless seniority were working;that-a supervisor did bar-gaining unit work and that Respondent did not pay theproperamountof vacation pay due employees.Respond-ent refused to answer and process these grievances,based on its belief that it had no obligation to respond tothese grievances in view of the expiration of the con- HAWTHORN MELLODY, INC.tract.Here, the subject. matter of the grievancesis argu-ably encompassed by the terms of the collective-bargain-ing agreement and, under such circumstances;,an em-ployer must continue to bargain with a union over termsand conditions of employment and it is bound to adhereto the contractual grievance procedure following the ex-piration of the contract, seeneering,261 NLRB 1175 (1982).Respondentarguesthat the Union did not pursue thegrievances by a request for mediation or arbitration andshould not be allowed to circumvent the exhaustion ofthe grievance procedure by an unfair labor charge. Aspointed out by the General Counsel, however,' thecharge was filed in concert with charges of related con-duct involving Respondent's total failure to bargain withthe Union in respect to its change in operations and theexpiration of the collective-bargainingagreement and,under circumstances where the employer has repudiatedtheentirecollective-bargainingprocess,theUnionshould not be requiredto engagein a probable futile act.Accordingly, I conclude that Respondent's failure toprocess grievances violated Section 8(a)(5) and (1) of theAct, as alleged.D. Unilateral Change in Terms and ConditionsAs noted above, Respondent hired former bargainingunit employees to deliver to customers out of the East55th Streetterminal inthemiddle of March, while thecollective-bargainingagreementwithClevelandLocal336 was still in effect. On the expiration of the contractor shortly before, Respondent established its truck stop"slip seating" operation. The rehired employees werecompensated according to the collective-bargainingagreement which covered Brookfield Dairy employeeswhich, among other differences, containeda wage scaledifferent from the Teamsters Local 336 contract. And,inasmuch as .Respondent did not bargain or bargain toimpasse with the Union regarding these changes, it wasnot free to set terms and conditions of employment sepa-rate and distinct from those contained in the current col-lective-bargaining agreement, regardless of the fact thatitwas pursuant to the,: terms of another Local Union'scollective-bargainingagreement.Accordingly, I con-clude that Respondent is shown to have unilaterallychanged terms and conditions of employmentin viola-tion of Section 8(a)(1) and (5) of the Actas alleged.CONCLUSIONS"OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the, Act. Specifically, TeamstersLocal 336 and Local 964 have been and are the exclusiverepresentatives of employees in their respective units forthe purposes of collective bargaining within the meaningof Section 9(a) of-the Act.3.By failing or refusing to bargain with Local UnionNo. 336 over both the decision and effects of its purport-ed closure of its Cleveland facilities, changes in itsCleveland area distribution operation, or transfer of em-351ployees,, Respondent violated Section 8(a)(1) and (5) ofthe Act.-4:By bargaining directly with laid-off employees ofLocal No. 336 regarding employment through its Brook-fieldDairy facility Respondent violated Section 8(a)(1)and (5) of the Act.5.By unilaterally refusing to process grievances ofboth Local No. 336 and Local No. 964 encompassedunder the terms of the applicable collective- bargainingagreement Respondent violated Section 8(a)(1) and (5) ofthe Act.6.By unilaterally changing terms and conditions ofemployment from those of Teamsters Local 336 to thoseof Local 261 Respondent violated Section 8(a)(1) and (5)of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent having refused to bargain in good faithconcerningitsdecision to change its Cleveland distribu-tion operation and to transfer Local 336 Cleveland areadrivers to employment through its Sharpsville (Brook-fieldDairy) facilities and the effects of such decision, Ishall recommend that Respondent offer to bargain ingood faith with the Union on both the decision to trans-fer and about the effects of such decisionon unit em-ployees. I shall also recommend that Respondent processthe outstanding grievance of both Local 336 and Local964, and thatitceaseand desist from bypassing theUnion in derogation of its exclusivebargainingstatus bydealing directly with employees concerning the transferof unit jobs.The General Counsel submits that in order to providean adequate remedy Respondent also should be requiredtomake whole all employees who were laid off as aresult of Respondent's unlawful refusal to bargain. Therecord shows that the drivers currently working for Re-spondent through its Richfield, Ohio location, or whootherwise transferred to Sharpsville, are not the mostsenior employees as set forth in Respondent's Clevelandarea seniority list. It can be determined through compli-ance proceedings which employees would be entitled tobe made whole for theirlossesand, therefore, it shall berecommended- that Respondent be required to pay back-pay to the affected employees until Respondent bargainsin good faith with the above-mentionedUnions in the in-stantmatters.Where backpay is required, it will be paidwith interest on the'amountsowing and computed in themanner prescribed in F.W. Woolworth Co.,90 NLRB289 (1950), plus interest as computed inFlorida SteelCorp.,231NLRB 651 (1977).In a similarvein, if theUnion so requests, Respondent shall offer any such dis-cnminateeimmediateand full transfer rights and placeany discriminatee for whom no job is immediately avail-able on a preferential hiring list in accordance with se-nionty and inform its discriminatees in writing, of such 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDlisting.Otherwise, I find it unnecessary to recommend is-[Recommended Order omitted from' publication.]suance of a broad order.